Exhibit 10(iii)A(78)

AMENDMENT No. 3

TO

ACUITY BRANDS, INC

AMENDED AND RESTATED SEVERANCE AGREEMENT

THIS AMENDMENT made and entered into as of the 28th day of October, 2009, by and
between ACUITY BRANDS, INC. (the “Company”) and VERNON J. NAGEL (“Executive”);

W I T N E S S E T H

WHEREAS, the Company and Executive entered into an Amended and Restated
Severance Agreement, dated as of January 20, 2004 (“Severance Agreement”),
providing for the payment of certain compensation and benefits to Executive if
Executive’s employment is terminated under certain circumstances; and

WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;

NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:

1.

Section 4.2 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

“4.2    Annual Bonus. Executive shall be paid an amount equal to the greater of
(i) 150% of employee’s gross salary, multiplied by a fraction (the “Pro Rata
Fraction”), the numerator of which is the number of days that have elapsed in
the then current fiscal year through Executive’s Date of Termination and the
denominator of which is 365, or (ii) the annual incentive bonus that would be
paid or payable to Executive under the Incentive Plan based upon the Company’s
actual performance for such fiscal year, assuming 50% of the Company financial
performance payout percentage for named executive officers that are subject to
the application of negative discretion, multiplied by the Pro Rata Fraction. The
bonus amount determined pursuant to Section 4.2(i) shall be paid to Executive
within ten (10) days of Executive’s Date of Termination and any additional
amount payable pursuant to Section 4.2(ii) shall be payable at the same time as
bonuses are payable to other executives under the Incentive Plan. “Incentive
Plan” shall mean the Acuity Brands, Inc. Management Compensation and Incentive
Plan for the fiscal year in which the Executive’s Termination of Employment
occurs. Terms used in this Section 4.2 shall have the meaning ascribed them in
the Incentive Plan.

2.

This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

EXECUTIVE

/s/ VERNON J. NAGEL

VERNON J. NAGEL